DETAILED ACTION
Response to Amendment
This communication is responsive to the amendment filed on 7/21/21.  Claims 1-20 are pending and have been examined.  Claims 1, 6, 8, 11, 15-17 and 19-20 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 8-14 are objected to because of the following informalities: 
In regards to claim 8, line 26 insert “periphery” after “of” as to amend the line to “the plurality of periphery sense amplifiers” as to use consistent language and improve clarity of the claim by correcting a minor antecedent basis issue.  (note: the limitation does not rise to a level of indefiniteness as defined in MPEP 2173, and is more of a clerical oversight, therefore it has not been addressed in a 112(b) rejection)
Claims 9-14 are dependent upon claim 8 above and are similarly objected to for including the deficiencies of independent claim 8 above.
Appropriate correction is required.


Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because.

5.	Claims 1, 8 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

6.	At step 2A, prong one, the claims recite “performing a first operation, by a processing device, using the first bit string having a bit width of at least 8 bits and the second bit string having a bit width of at least 8 bits…wherein the first bit string and the second bit string are formatted in a universal number format or a posit format… performing a second operation to sum the multiplexed result of the first operation and the third bit string and a bit string stored in a second set of periphery sense amplifiers coupled to the memory array…a result of the second operation”. The limitations above describe a process that under its broadest reasonable interpretation cover a mathematical operation, but for the recitation of computer components.  That is, other than reciting generic computing elements (i.e. control circuitry, memory device, memory array, periphery sense amplifiers, quire accumulator, processing device and a memory 

7.	At step 2A, prong two, the judicial exception is not integrated into a practical application.  In particular, the claims recite additional elements such as control circuitry comprising a memory resource, a memory array, a quire accumulator, periphery sense amplifiers, processing device and a memory device; wherein the additional elements are used to perform the mathematical operation and store inputs/outputs of the mathematical operation (note:  each of the independent claims does not include all of the additional elements listed above).  The above additional elements are recited in the claims at a high-level of generality (i.e. a computing device which comprises various memories and control circuitry which are used to perform mathematical operations) such that it amounts no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).  
	The claims also include additional limitations such as writing bit strings and operation results to a plurality of periphery sense amplifiers (i.e. another memory as the instant specification paragraph [0050] defines sense amplifiers as any one or more of sense amplifiers, latches, flip flops, registers, etc.), as well as retrieving/writing bit strings to and/or from memory.  Those additional elements are recited at a high-level of generality and therefore represent insignificant extra-solution activity because they amount to mere data gathering and outputting (see MPEP 2106.05(g)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

8. 	At step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations identified above as insignificant extra-solution activity are also well-understood, routine and conventional (See MPEP 2106.05 (d)).  For example, the courts have recognized that receiving or transmitting data over a network (Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362),as well as storing and retrieving information in memory are well‐understood, routine, and conventional functionalities (Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  
	In addition to the court cases above, the NPL reference “Computer Architecture A Quantitative Approach” (see pertinent art section below) teaches that periphery sense amplifiers are well-understood, routine and conventional as page 311 displays a basic DRAM configuration that includes a memory array with periphery sense amplifiers and I/O.  This reference also discusses that DRAM has been used as main memory since 1975.  Therefore, including periphery sense amplifiers used to receive and store data is well known, routine and conventional.  Furthermore, patent reference Kim, USPAT No. 7,616,511 (cited on pertinent art section below) describes an I/O sense amplifier that comprises a buffer unit used to buffer (e.g. store) data; this further indicates that a sense amplifier which is able to store data is a type of memory used to store data which is a well‐understood, routine, and conventional functionality.  (See above cited court cases for further clarification)
	Therefore, based on the discussion of the additional elements above, the claims are not patent eligible.

9.	Dependent claims 2-7, 9-14 and 16-20 do not aid in the eligibility of the respective independent claims.  For example, claims 2-7, 9-14 and 16-20 merely provide further embellishments of the limitations recited in the respective independent claims.  For example, similar claims 2-7, 9-14 and 16-20, further recite limitations which discuss further mathematical or conversion operations (see claims 2-5, 7, 11-12, 16-17), discuss mere data retrieval or outputting (claims 6, 9, 13-14 and 19-20), or discuss a format for the data operated on in the abstract idea (see claims 10 and 18).  Thus, dependent claims 2-7, 9-14 and 16-20 are also ineligible.

Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 1-14, 16-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regards to claim 1, line 20 limitation “the bit string previously stored in the first set of periphery sense amplifiers or the second set of periphery sense amplifiers” lacks clarity.  The limitations lack clarity because it is unclear if “the bit string” is referring to “a bit string stored in a second set of periphery sense amplifiers” as claimed in line 16 or “a third bit string having a bit width of at least 8 bits from a first set of periphery sense amplifiers” as claimed in lines 11-12.
In regards to claim 8, line 26 limitation “the bit string previously stored in the plurality of sense amplifiers” lacks clarity.  The limitations lack clarity because it is unclear if “the bit string” is referring to “a bit string stored in the plurality of periphery sense amplifiers” as claimed in lines 19-20 or “a third bit string having a bit width of at least 8 bits from the plurality of periphery sense amplifiers” as claimed in lines 13-14.
In regards to claim 11, line 5 the limitation “the storage location in the periphery of the memory array” lacks clarity. The limitation lacks clarity because there is no prior recitation of “a storage location in the periphery of the memory array” based on the current claim amendments; therefore, an antecedent basis issue is present.  The examiner suggest the applicant amend the limitation to “the plurality of periphery sense amplifiers” as to correct the antecedent basis issue.
In regards to claim 16, lines 3-4 limitations “retrieve, from the quire accumulator, the result of the operation for use in a subsequent operation” lacks clarity.  The limitation lacks clarity because it is dependent upon claim 15 that states in line 11 that a result of a first operation is stored in a quire accumulator, and in lines 21-22 that a result of an operation is stored in the plurality of sense amplifiers.  Therefore, it is unclear if the limitation of claim 16, lines 3-4 is referring to “the result of the first operation” of claim 15, line 11 or “the result of the operation” of claim 15, lines 21-22.  The examiner believes the applicant is referring to “the first operation” and suggest the applicant amend claim 16, line 4 to “the result of the first operation” as to correct the issue. 
In regards to claim 17, lines 6-8 which state “and cause at least one bit from a mantissa bit sub-set or an exponent bit sub-set of the result of the final result of the operation to be removed to round the result of the final result of the operation to a particular bit width” lacks clarity.  It is unclear what is meant by “of the result of the final result of the operation” means.  For example, is the limitation referring to the result of the operation or the final result of the recursive operation?  The examiner believes it is referring to a final result of a recursive operation, if it is determined that the result of the operation is a final result of a recursive operation (which is broadly claimed in claim 17, lines 3-4). Therefore the examiner suggest the applicant amend the limitations above to “and cause at least one bit from a mantissa bit sub-set or an exponent bit sub-set of the final result of the recursive operation to be removed to round the final result of the recursive operation to a particular bit width”; or alternatively if the applicant is referring to the result of the operation amend the limitation to “and cause at least one bit from a mantissa bit sub-set or an exponent bit sub-set of the result of the operation to be removed to round the result of the operation to a particular bit width”.
In regards to claim 20, line 4 and lines 6-7 each include a recitation of the limitation “the storage location in the periphery of the memory array” which lacks clarity. The limitation lacks clarity because there is no prior recitation of “a storage location in the periphery of the memory array” based on the current claim amendments”, therefore an antecedent basis issue is present.  The examiner suggest the applicant amend each recitation of the limitation to “the plurality of sense amplifiers” as to correct the antecedent basis issue and use language similar to claim 15, lines 21-25.
In regards to claim 20, lines 1-2 limitations stating, “wherein the processing device is configured to perform the first operation and the result of the operation…” lacks clarity.  The limitation lacks clarity because it is unclear what it means to perform the result of the operation as claimed, what exactly does performing a result mean (i.e. writing, transferring, or etc.).  The examiner believes the applicant may have made a clerical error as it is referring to claim 15, line 21 that is discussing the processing device performing a write of the result of the operation.  Therefore, the examiner suggest the applicant amend the limitation to “wherein the processing device is configured to perform the first operation and write the result of the operation” as to improve clarity of the claim.
Claims 2-14 are dependent upon one of the claims above and therefore are similarly rejected to for including the deficiencies of one of the claims above.
Allowable Subject Matter
12.	Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 35 U.S.C 101, set forth in this Office action.  Specifically, claims 1-20 are allowable over the prior art of record because the combination of the prior art of record does not teach  all steps and computer components specifically used to perform the operations of independent claims 1, 8 and 15 as currently amended, absent impermissible hindsight.

Response to Arguments
13.	Applicant’s arguments, see pages 13-16 of the remarks filed on 7/21/21, with respect to the previous 35 USC 112(a) and (b) rejections of claims 1-20 have been fully considered and are persuasive.  Therefore the previous 35 USC 112(a) and (b) rejections have been withdrawn. However, in light of the new amendments, one or more new 35 USC 112(b) rejections have been made in light of claims 1-14, 16-17 and 20 (see rejections of above to see the scope of the new 112(b) rejections).

14.	Applicant's arguments filed on 7/21/21, concerning the 35 USC 101 ALICE rejections have been fully considered but they are not persuasive. Therefore, the previous 35 USC 101 ALICE rejections of claims 1-20 are maintained.

15.  Applicant first argues the 35 USC 101 rejection on pages 9-10 of the remarks filed on 7/21/21, in the substance that:
	“Applicant respectfully submits that 1-20 are not directed to abstract ideas and, as such, are not directed to a judicial exception. That is, the claims satisfy § 101 according to the two-step process defined by the Supreme Court for determining whether a claim is directed to patent- eligible subject matter. Alice Corporation Pty. Ltd. v. CLS Bank International, 573 U.S., slip op. at 7 (2014). In the two-step process, a determination is first made as to "whether the claims at issue are directed to one of those patent-ineligible concepts [i.e. laws of nature, natural phenomena, and abstract ideas]." Id. If so, a determination is made as to whether the claim includes "additional elements [that] 'transform the nature of the claim' into a patent-eligible application." Id. 
	As set forth in the Alice decision, an abstract idea is defined as being a "principle, in the abstract, [that] is a fundamental truth," that is "an original cause," or that is "a motive." Id., slip op. at 8. Examples of abstract ideas given in Alice include a mathematical formula and a fundamental economic practice. Id. The court "look[s] to whether the claims in these patents focus on a specific means or method that improves the relevant technology or are instead directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery." McRO, Inc. v. Bandai Namco Games Am. Inc., Nos. 2015-1080, et al., 2016 U.S. App. LEXIS 16703 (Fed. Cir. Sep. 13, 2016) at *28. It is noted that McRO was decided after Alice, and, as a result, is a more current and up to date standard than the stale decision found in Alice.”
	
	It appears based on the underlined portions of the applicant’s arguments above that the applicant is arguing that claims 1-20 are not directed to an abstract idea.  However, the examiner respectfully disagrees.  The examiner directs the applicant to MPEP 2106.04(a) which states “The enumerated groupings of abstract ideas are defined as: 1) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations”.  MPEP 2106.04(a)(2) goes on to state “A claim that recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the "mathematical concepts" grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word "calculating" in order to be considered a mathematical calculation.”
	The examiner now directs the applicant to independent claim 8 for example which states “performing a first arithmetic operation…performing an operation to sum…”, based on broadest reasonable interpretation in light of the specification paragraphs [0022 and 00170-00173] the first and second operations include arithmetic operations and multiply-accumulate operations (note:  the second operation is explicitly performing a sum which is an addition, summation or accumulation operation).  It is clear that independent claim 8 explicitly is discussing a mathematical calculation using arithmetic operations.  Therefore, in light of MPEP 2106.04, which explicitly indicates that mathematical calculations are abstract ideas, the examiner asserts that claims 1-20 under broadest reasonable interpretation encompass mathematical calculations and therefore fall under the mathematical concepts groupings. (Note:  although claim 8 was discussed in an example above for brevity, the examiner asserts in light of the specification independent claims 1 and 15 both discuss mathematical calculations as well.  For example, they both discuss a first operation and second operation to sum, and both would include arithmetic operations broadly based on paragraphs [0022 and 00170-00173] of the specification)

16.  Applicant further argues the 35 USC 101 rejection on pages 10-11 of the remarks filed on 7/21/21, in the substance that:
	“While Applicant submits that the present claims are not directed toward an abstract idea, Applicant further submits that, even if they are considered to be, the claims include "some element or combination of elements sufficient to ensure that the claim in practice amounts to 'significantly more' than a patent on an ineligible concept," which the court in Alice stated would be sufficient to transform the claimed subject matter into a patent-eligible application. Alice Corp. v. CLS Bank Int'l, 134 S. Ct. 2347, 2355 (2014). 
	Applicant respectfully submits that, like the claims recited in Enfish, LLC v. Microsoft Corp. (No. 2015-1244 (Fed. Cir. May 12, 2016)), and McRO, Applicant's independent claims 1, 8, and 15 are directed toward patent eligible subject matter because the claims are directed to an improvement to computer-related technology, which is not abstract. In En fish, the focus of the claims was on the self-referential table used to configure a computer memory (i.e., to improve computer capability) as opposed to a process that qualifies as an "abstract idea" for which computers are invoked merely as a tool. The court noted that the improvement need not be defined by reference to "physical" components. Instead, the improvement was found to be defined by logical structures and processes, rather than physical features. 
	Similar to the claims in Enfish and McRO, the claims of the present case are directed to an improvement in computer-related technology, which is not abstract. For example, Applicant's claims are directed to a solution that overcomes a problem specifically arising in the realm of computer processing of large and/or processing intensive data. (See, e.g., Paragraphs [0023] - [0025]). For example, as discussed at least in Paragraph [0026], the claims of the present case are directed to storing the results of iterations of a recursive operation in peripheral circuitry of a memory device, as described herein, can facilitate improved performance of the computing system by allowing for improved precision and/or accuracy in performed arithmetic and/or logical operations in applications where precision and/or accuracy are desirable. By providing enough space to store the exact result of each iteration of the recursive operation only the final result of the recursive may be truncated (e.g., rounded) to a desired bit width, as opposed to the truncating of intermediate results of iterations of the recursive operation that is prevalent in some approaches. This can mitigate rounding errors that are often present in some approaches, thereby improving performance of the computing system in which the recursive operations are performed by increasing the accuracy of the results of such recursive operations, which cannot be performed in the absence of a tangible device, nor can it be abstracted to merely a "mathematical concept." 
	Further, applicant respectfully submits that, like the claims recited in Finjan Inc. v. Blue Coat Systems, Inc., (879 F.3d 1299 (Fed. Cir. 2018)), Applicant's claims 1, 8, and 15 recite specific steps that accomplish a result that realizes an improvement in computer functionality. (See, e.g., USPTO Memorandum "Recent Subject Matter Eligibility Decisions" dated April 2, 2018 (hereinafter "The April Memo")).”

	It appears the applicant is arguing that the claims include some elements or combination of elements which integrate the judicial exception (i.e. abstract idea being a mathematical concept) into a practical application because claims 1, 8 and 15 are directed to an improvement to computer–related technology as discussed on MPEP 2106.05(a).  In particular, the applicant has cited various court cases and citations from the instant applications paragraphs [0023-0026] that indicate the benefits of storing intermediate results into peripheral circuitry of a memory device, and how storing results in the peripheral circuitry of a memory device improves the functioning of a computer.
	In regards to the above arguments, the examiner directs the applicant to MPEP 2106.05(a) which states “An important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102-03; DDR Holdings, 773 F.3d at 1259, 113 USPQ2d at 1107. In this respect, the improvement consideration overlaps with other considerations, specifically the particular machine consideration (see MPEP § 2106.05(b)), and the mere instructions to apply an exception consideration (see MPEP § 2106.05(f)). Thus, evaluation of those other considerations may assist examiners in making a determination of whether a claim satisfies the improvement consideration.”
	The examiner emphasizes that the additional limitations identified in the 101 rejection amount to no more than mere instructions to apply the exception using generic computer components as indicated above in MPEP 2106.05(f), and therefore do not provide an improvement to a computer related technology as argued by the applicant.  
	For example, MPEP 2106.05(f) states “When determining whether a claim simply recites a judicial exception with the words "apply it" (or an equivalent), such as mere instructions to implement an abstract idea on a computer, examiners may consider the following: (1) Whether the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished. The recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it". See Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1356, 119 USPQ2d 1739, 1743-44 (Fed. Cir. 2016); Intellectual Ventures I v. Symantec, 838 F.3d 1307, 1327, 120 USPQ2d 1353, 1366 (Fed. Cir. 2016); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1417 (Fed. Cir. 2015). In contrast, claiming a particular solution to a problem or a particular way to achieve a desired outcome may integrate the judicial exception into a practical application or provide significantly more. See Electric Power, 830 F.3d at 1356, 119 USPQ2d at 1743…(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”  Based on the above considerations of MPEP 2106.05(f) the examiner asserts that the claims do not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it".
	For example, in reference to the first consideration under MPEP 2106.05(f)(1), it is stated that if the additional claim limitations merely recite only the idea of a solution or outcome then the recitations are equivalent to the words “apply it”.  The examiner directs the applicant to the claims that do discuss performing recursive operations (i.e. performing a first operation, writing the result of the first operation, performing a second operation to sum the multiplexed result of the first operation ….) by using periphery sense amplifiers to store intermediate data and/or results of operations which are used in the recursive operations; and the paragraphs the applicant has cited above indicate that storing results of iterations of recursive operations in the peripheral circuitry of a memory device has various improvements.  However, the claims merely state storing and retrieving data from periphery sense amplifiers that means the claims only recite the idea of the solution or outcome discussed in paragraphs [0023-0026] of the applicants specification argued above. (See Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017))
	If the applicant could amend the claims to include a particular solution to a problem or a particular way to achieve a desired outcome that may integrate the judicial exception into a practical application or provide significantly more. See Electric Power, 830 F.3d at 1356, 119 USPQ2d at 1743.
	Furthermore, in reference to the second consideration under MPEP 2106.05(f)(2), it states, “Whether the claim invokes computers or other machinery merely as a tool to perform an existing process… Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.” The examiner asserts that the use of periphery circuitry of a memory device in its ordinary capacity for storing data after the fact to an abstract idea (e.g. mathematical concept/calculation) does not integrate the judicial exception into a practical application or provide significantly more. 
	 For example, as described above with regard to the first consideration, it appears the claims are directed to using periphery sense amplifiers to store intermediate data/results of arithmetic operations when performing recursive operations, opposed to following traditional approaches that use a small cache or set of registers (i.e. hidden scratch area) (see instant specification paragraph [0023]).  Therefore, it appears the applicant is invoking an existing process of performing recursive operations, which traditionally use small caches or register sets, using peripheral circuitry of a memory device (i.e. sense amps (element 111 of Fig. 1)); wherein the memory device is being used in its ordinary capacity.  The examiner directs the applicant to references Hennessy and Kim, cited in the pertinent art section below, which discuss the use of peripheral circuitry including sense amplifiers of a memory device.  For example, Hennessy page 311 displays a basic DRAM configuration, which includes a memory array with periphery sense amplifiers and I/O.  This reference also discusses that DRAM has been used as main memory since 1975.  Therefore, a memory device including periphery sense amplifiers and I/O circuitry has been in existence since 1975.  Further Kim (see abstract) discusses the use of I/O sense amplifiers including a buffer unit to buffer data, therefore it is well-understood that sense amplifiers and I/O circuitry can be used to buffer or store temporary data.  Therefore, based on the cited references it can be shown that the claims invoke peripheral circuitry of a memory device to store intermediate results, while performing recursive operations, i.e. the abstract idea.  Thus, the additional elements do not add significantly more to the abstract idea because they simply apply the abstract idea using peripheral circuitry of a memory device without any recitation of details of how to access the existing peripheral circuitry of the memory device.

17.  Applicant further argues the 35 USC 101 rejection on pages 11-12 of the remarks filed on 7/21/21, in the substance that:
	“Moreover, Applicant respectfully submits that the functions performed in claims 1, 8, and 15 are neither well-understood, routine, nor conventional. "[A]n examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry." (See, e.g., USPTO Memorandum "Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) (hereinafter "The Berkheimer Memo"), page 3, citing to MPEP § 2106.05(d)I)) (Emphasis in original). The Berkheimer Memo then goes on to list several criteria that an examiner may use to show that elements or combinations of elements are not well-understood, routine, or conventional, none of which appear to be relevant to the present matter. That is, at least because the art of record is acknowledged as neither teaching nor suggesting each and every limitation of the pending claims, Applicant respectfully submits that the claims cannot be well-understood, routine, or conventional.”

	The examiner respectfully disagrees with the applicant’s assertions above because MPEP 2106.05(d) states, “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination…The required factual determination must be expressly supported in writing, as discussed in MPEP § 2106.07(a). Appropriate forms of support include one or more of the following: … (b) A citation to one or more of the court decisions discussed in Subsection II below as noting the well-understood, routine, conventional nature of the additional element(s); (c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s)…”  
	The examiner notes in the previous 101 rejection various limitations were identified as being insignificant extra-solution activity, the limitations discussed writing and retrieving bit strings to and from a periphery of a memory array.  The examiner notes that a prior art search and/or reference is not required by MPEP 2106.05(d), as it explicitly states examiners should rely on what the courts have recognized as being well-understood, routine and conventional.  In regards to court cases the examiner previously stated on page 5 on the Non-final office action “For example, the courts have recognized that receiving or transmitting data over a network (Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362), as well as storing and retrieving information in memory are well‐understood, routine, and conventional functionalities (Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).”  Therefore, based on the previously cited court cases it is clear that additional limitations of the claims (limitations outside of limitations identified as being a part of the abstract idea) are well-understood, routine and conventional.
	The examiner further notes the claims have been amended to change the retrieving and storing of data to be done using periphery sense amplifiers as shown in periphery of the memory array in Fig. 1 of the instant application (see elements 111 and 130).  However, based on paragraph [0050] of applicants specification it appears the sense amplifiers are another memory/storage as they broadly encompass latches, registers, etc.; further they are additional memory which is on the periphery of another memory array (element 130).  Therefore, the cited court cases still teach the additional retrieving and storing limitations.  However, for further evidence the examiner has cited references Hennessy and Kim (see pertinent art section below), to display that a memory array with a periphery sense amplifier design as shown in Fig. 1 of the instant application has been in existence since 1975, and sense amplifiers can be used to buffer data.  Based on all the above discussion it is asserted that the claims do include well-known understood, routine and conventional limitations.
	The applicant further states above “That is, at least because the art of record is acknowledged as neither teaching nor suggesting each and every limitation of the pending claims, Applicant respectfully submits that the claims cannot be well-understood, routine, or conventional.” The examiner disagrees with the above and notes that the test for patent eligibility under 35 USC 101 ALICE and 35 USC 103 are different and the applicant should not construe the two as they have above. Furthermore, the examiner reiterates based on the arguments above that the additional limitations of claims 1, 8 and 15 are well-understood, routine, or conventional.
	 
18.  Applicant further argues the 35 USC 101 rejection on pages 12-13 of the remarks filed on 7/21/21, in the substance that:
	“Finally, even if the claims could be considered to be directed to a judicial exception, Applicant respectfully submits that the claims are directed to significantly more than a judicial exception because, for example, the claimed embodiments improve the functioning and/or performance of the computing system. More specifically, at least the limitations directed to "writing, by the processing device, a result of the first operation to a quire accumulator within the control circuitry; retrieving, by the control circuitry, a third bit string having a bit width of at least 8 bits from a first set of periphery sense amplifiers coupled to the memory array; multiplexing the result of the first operation and the third bit string; performing a second operation to sum the multiplexed result of the first operation and the third bit string and a bit string stored in a second set of periphery sense amplifiers coupled to the memory array; and writing a result of the second operation to the first set of periphery sense amplifiers or the second set of periphery sense amplifiers such that the bit string previously stored in the first set of periphery sense amplifiers or the second set of periphery sense amplifiers is overwritten, wherein the first set of periphery sense amplifiers and the second set of periphery sense amplifiers are physically distinct from the control circuitry in claim 1, and similar limitations in claims 8 and 15 clearly improve the functioning and/or performance of the computing system. 
	For instance, Applicant's specification notes that the claims allow for utilization of peripheral circuitry of a memory device to store results (e.g., exact results) of recursive operations at each iteration, which improves the accuracy of a result of the recursive operation in comparison to approaches that do not utilize peripheral circuitry of a memory device in such a manner. (Para. [0023]). As described above, "Storing the results of iterations of a recursive operation in peripheral circuitry of a memory device, as described herein, can facilitate improved performance of the computing system by allowing for improved precision and/or accuracy in performed arithmetic and/or logical operations in applications where precision and/or accuracy are desirable." (Para. [0026]). For example, some approaches provide a small cache or set of registers (e.g., a hidden scratch area) for temporary calculations, such as intermediate results of recursive operations. Applicant respectfully submits that each of these benefits yields an improvement to the functioning of a computer a la Finjan (879 F.3d 1299) employing one or more of the embodiments evident in Applicant's claims. 
	For at least these reasons, Applicant respectfully submits that claims 1-20 are directed to statutory subject matter. Accordingly, Applicant respectfully requests reconsideration and withdrawal of the 35 USC § 101 rejection of pending claims 1-20.”

           It appears that applicant is arguing that limitations are directed to more than a judicial exception and yield an improvement to the functioning of a computer as discussed on MPEP 2106.05(a).  The applicant has argued this similarly above in section 16 and therefore for brevity, the examiner directs the applicant to section 16, for a response to arguments, which discusses why the claims are not directed to an improvement to the functioning of a computer, or computer related technology.

19.  The examiner suggest the applicant amend the claims with discussion as disclosed in paragraphs [0025,0049 and 0066] which describe that a user command allows a user to have visibility to the plurality of periphery sense amplifiers as to use them to store intermediate data in recursive operations, as to overcome the 35 USC 101 rejection.  An amendment discussing this would overcome the rejection, as claiming a particular solution to a problem or a particular way to achieve a desired outcome may integrate the judicial exception into a practical application or provide significantly more (See Electric Power, 830 F.3d at 1356, 119 USPQ2d at 1743) (See MPEP 2106.05(f))  Therefore, claiming that a user command gives visibility or allows a user to access peripheral sense amplifiers would provide a particular way the peripheral sense amplifiers are allowed to be used in recursive operations.
       The examiner invites the applicant to an interview to discuss any potential amendments or response to arguments as listed above.

Conclusion
20.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

21.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
NPL reference “A Computer Architecture A Quantitative Approach”, hereby referred to as Hennessy, for teaching a DRAM memory which in a basic configuration includes peripheral sense amplifiers and I/O circuitry
Kim, USPAT No. 7,616,511 for teaching I/O sense amplifiers comprising a buffer unit for storing data to and retrieving data from

22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY P CARMICHAEL-MOODY whose telephone number is (571)431-0692.  The examiner can normally be reached on M-F, 10am-7pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COURTNEY P CARMICHAEL-MOODY/Examiner, Art Unit 2183